Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 7/14/21 is acknowledged.  The traversal is on the ground(s) that claims 15 and 20 define methods for forming a target substrate or an electronic device using the mask substrate recited in claims 1 or 8, and it is believed that a proper search and examination of the elected claims will cover substantially the same search classes/subclasses as a search and examination of the non-elected claims.  Accordingly, there should be no serious burden imposed on the Examiner to proceed the examination for all the claims of the present application.  This is not found persuasive because he process for using the product as claimed can be practiced with another materially different product, such as a product without an optical layer (which is present in the mask of Group |, but not in the mask utilized in the method of Group Il). Search these different concepts requires a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/21.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0164677 to Son et al. (Son).
Son discloses a photomask, a laminate including the photomask, a method for manufacturing the photomask and a method for forming a pattern using the photomask.  See the abstract.
One embodiment of Son provides a method for manufacturing a photomask including preparing a first unit including a first shielding mask pattern provided on a first substrate and a second unit including a second shielding mask pattern provided on a second substrate; forming an intermediate layer (i.e. corresponding to the optical layer of the present invention) on a surface of the first unit provided with the first shielding mask pattern and then laminating the second unit on the intermediate layer; and forming a transparent planarization layer on a surface of the second unit opposite to the surface provided with the intermediate layer.  See paragraph [0051] and Figure 1.
The method of forming a first shielding mask pattern and a second shielding mask pattern on a first substrate and a second substrate, respectively, may be photolithography, and after depositing shielding mask metals on a substrate and forming an etching resist pattern, the metals in a region that is not provided with the etching resist pattern are selectively removed through an etching process, and lastly, the etching resist pattern on the shielding mask pattern is peeled off to form the shielding mask pattern.  See paragraph [0053].
Differences between the refractive index of the transparent planarization layer and the refractive indexes of the first substrate, the second substrate and the intermediate layer are preferably small, and the refractive index of the transparent planarization layer may be greater than or equal to 1.43 and less than or equal to 1.49.   See paragraph [0036].  The transparent planarization layer may include a silicone-based resin the same as or different from the intermediate layer.  The transparent . 

5.	Claim(s) 1-3, 6, 8, 9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,691,115 Okamoto et al. (Okamoto).
Okamoto discloses a method of manufacturing the mask of the Embodiment 1 is explained by referring to the mask making flow of FIG. 18 and also to FIGS. 19 through 26.  In the Embodiment 1, the first component mask 12a and the second component mask 12b are fabricated separately by forming patterns on separate mask substrates.  These component masks, after having been completed, are combined together to form the mask 12.  First, as shown in FIG. 19, the surface of the mask substrate 12a1 formed of a synthetic quartz glass is polished and cleaned, after which the entire main surface of the mask substrate 12a1 is sputtered with a light-shielding film 27 of Cr to a thickness of, say, 0.05-0.3 µm (process 1001a).   Next, the whole surface of the light-shielding film 27 is deposited with an electron beam resist to a thickness of about 0.1-0.8 µm (process 1002a), which is then written with a desired integrated circuit pattern by an electron beam exposure technology (process 1003a).  Then the exposed or unexposed part of the resist is removed by a specified development liquid to form a resist pattern 28a.  The part of the light-shielding film 27 exposed from the resist pattern 28a is removed by wet etching to form a pattern of the predetermined geometry of light-shielding areas 23a, as shown in FIG. 20 (process 1004a, 1005a).  See column 24, line 30 to column 25, line 37; and Figures 18-20. 
Now, the method of fabricating the second component mask 12b is explained.  The processes 1001b-1006b are identical with the processes 1001a-1006a of making the first component mask 12a, as shown in FIGS. 21 and 22.  In the process of fabricating the second component mask 12b, the part of the mask substrate 12b1 exposed from the pattern of the light-shielding film 27--which is used as an etching 
	In one embodiment, as shown in FIG. 36, an anti-reflective film 41 (i.e. corresponding to the optical layer of the present invention) is provided at least to one of the pattern forming surfaces of the first and second component masks 12a, 12b.  See column 30, line 55 to column 31, line 43. 
 	While the some embodiments provide the depressed and raised portions in the In another embodiment, the depressed and raised portions for giving the phase difference by partly etching the mask substrate 12b1, these uneven portions may be formed by partly adding a transparent thin film (i.e. another embodiment corresponding to the optical layer of the present invention) having a refractivity similar to that of the substrate.  See column 34, lines 18-28.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0164677 to Son et al. (Son) as applied to claims 1-3, 8-10 and 14 above, and further in view of US 2015/0118603 to Hong et al. (Hong).
The disclosure of Son is discussed above in paragraph 4.  However, Son does not disclose a method wherein the mask layer is patterned by laser direct imaging.
Hong discloses a method of making a photomask, wherein as shown in FIG. 2B, some regions of the non-transmitting film 125 are etched using an electron-beam (not shown) or a laser (not shown), such that the transmitting region 123 is formed.  As a method of forming the transmitting region 123, an etching method using a mask (not shown) and an etching method using a laser of a direct-imaging method are used.  In this case, in the etching method using the mask, a resist is deposited on the non-transmitting film 125 by a general lithography method, a resist pattern is implemented, and an etching is then performed, and in a case of laser etching of the direct-imaging method, the transmitting region 123 is formed by a method of directly removing the non-transmitting film corresponding to the transmitting region portion using a laser without using a separate resist.  See paragraph [0040] and Figure 2B.
It would have been obvious to one skilled in the requisite art to utilize laser direct imaging, as taught by Hong, to pattern the light shielding mask pattern in the method of Son because it is taught that laser direct imaging is an art-recognized alternative to general lithography for patterning the non-transmitting film of a mask, which does not require supplying a separate resist layer.
s 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,691,115 Okamoto et al. (Okamoto) as applied to claims 1-3, 6, 8, 9, 11 and 14 above, and further in view of US 6,309,781 to Gemmink et al. (Gemmink).  
The disclosure of Okamoto is discussed above in paragraph 5.  However, Okamoto does not disclose a method wherein the mask layer is provided with a protective layer on a lateral side.
Gemmink discloses a photomask (1) comprising a transmissive base plate (2), a first side of which is provided with a layer of a metallic mask material (4).  In this layer, a mask pattern (6) is formed which is enclosed in an outer region (5) of mask material.  The photomask is encapsulated in a protection layer (9) of transmissive and conductive material, which, on the first side of the base plate, is formed at such a distance from said first side that said protection layer remains free of the mask pattern.   The photomask is thus protected against electrostatic discharges which could damage the mask pattern, and the projection of the mask pattern is not adversely affected.  See the abstract and Figure 1.
 It would have been obvious to one skilled in the requisite art to provide a protective layer on the lateral side of the mask, as taught by Gemmink, in the method of Okamoto because it is taught that providing a protective layer which encapsulates the mask protects against electrostatic discharges which could damage the mask pattern, and the projection of the mask pattern is not adversely affected.

Allowable Subject Matter
7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
9/17/21